DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 3-20 in the reply filed on 4/6/2022 is acknowledged.
Applicant’s election without traverse of:
(i) 5-Methyl-1H-pyrazole-3-carboxylic acid (4-hydroxy-phenyl)-amide (claim 8):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(iii-a) oral (claim 14);
(v-c) chronic nociceptive pain (claim 10),
claims 1, 3-10, 14-15, 19 and 28 reading thereon, in the reply filed on 4/6/2022 is acknowledged.  Regarding (ii) claims 11-13 have been canceled, rendering the election under (ii) moot; regarding (iv) claim 16 has been canceled, rendering the election under (iv) moot.
The Examiner notes that the elected compound, as named, does not read on claim 3, because the R3 choices of Formula (I) do not embrace the unsubstituted N at the 1 position of the pyrazole ring.
Claims 2-4, 6, 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/6/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a compound of Formula (I)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of applying prior art, the Examiner relies on the disclosure at [00134], which explicitly states the elected compound is a compound of inter alia, Formula (I).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5, 7-10, 14-15, 19-20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. (US 2015/0209339 A1; 2015); in view of Klooster et al. (“Association between pain phenotype and disease activity in rheumatoid arthritis patients: a non-interventional, longitudinal cohort study”; 2019 Nov 29; 21:257 (pp.1-10/10); https://doi.org/10.1186/s13075-019-2042-4)
Carson teaches hetero-substituted acetanilide derivatives are disclosed as analgesic agents (abstract).  A method of controlling, inter alia, pain in a subject in need thereof comprising administering to the subject a compound of formula (I), wherein the compound of formula (I) is selected from a group that includes Applicant elected 5-Methyl-1H-pyrazole-3-carboxylic acid (4-hydroxy-phenyl)-amide (claim 21).  Causes of pain include arthritis (claim 9).  Administration to the patient is taught [0146].
The elected compound is a hetero-substituted acetanilide compound (claim 1); a compound of Formula (I), where R1 and R2 form a 5-membered heteroaryl, with 1 additional N heteroatom, said radical substituted with a C1 alkanyl; where R3 is H
The patient with pain due to arthritis is clearly a patient in need of treating for the pain.
Regarding the elected oral dosing, required by claims 9, 14, Carson teaches the compounds as part of pharmaceutical compositions [0150]; that preferably the compositions are administered orally [0154].
Regarding dose ranges of claims 15, 19, doses taught by Carson, include, inter alia, 500 mg, for Applicant elected oral administration [0161], reading on the claimed therapeutically effective ranges.
 Regarding new claim 28, Carson teaches the compounds of Formulas (I) and (II) are useful in treatment of inflammation [0166].
Carson does not explicitly discuss the length of pain; i.e., does not mention “chronic” or teach the disclosed at least three months of pain defined as chronic.
Klooster documents well controlled rheumatoid arthritis involve substantial proportion of patients complaining of persistent pain (Background); the study classified 180 established RA patients as having Applicant elected nociceptive (61%) or a non-nociceptove (39%) type pain, based on responses to a pain questionnaire; clinical follow-up data for two years was collected (Methods).  
Klooster establishes all of these arthritis patients were in (established RA) or entered into “chronic” pain, within 3 months of the study start.  Thus, for arthritis, the Examiner construes most of patients with arthritis pain to have chronic pain.
In view of this, it would have been obvious to apply the methods of Carson, for Applicant elected active compound, used in treating pain caused by arthritis, to those with chronic pain, rendering obvious the method of claims 1, 5, 7-9, 14-15 and 19 obvious.
Regarding claims 10 & 28, Carson teaches the compounds are also effective for treating inflammation, and teaches treating pain caused by arthritis.  Klooster also teaches that rheumatoid arthritis has always been considered to be an inflammatory joint disease, causing inflammatory or nociceptive pain (Discussion).  Even though a minority of patients did not have nociceptive pain, at least 61% did have this.  Thus, for this patient subset (having inflammatory arthritis and nociceptive pain) it would have been obvious to apply the method of treating pain caused by arthritis and treating inflammation to these patients taught by Carson to the patient subset of Klooster having inflammatory arthritis and nociceptive pain, reading on Applicant elected nociceptive pain, and on the inflammation cause of claim 20, rendering obvious claims 10 and 20.  (The Examiner also notes that arthritis is a disclosed example of a cause of nociceptive pain at [0068], indicating pain due to arthritis would be nociceptive pain, according to the instant disclosure.)

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611